Citation Nr: 0730104	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back disability was denied in an unappealed 
November 1971 rating decision.

2.  The evidence received since the November 1971 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran has a low back disability that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the evidence currently of record is 
sufficient to substantiate the veteran's claim to reopen and 
to establish his entitlement to service connection for a low 
back disability.  Therefore, no further development of the 
record is required.  Although the veteran has not been 
provided the required notice with respect to the disability-
rating and effective-date elements of his claim, they are not 
matters currently before the Board, and the RO will have the 
opportunity to provide appropriate notice concerning these 
elements of the claim before a disability rating or effective 
date is assigned.  


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
a low back disability in an unappealed rating decision in 
November 1971 based on the RO's determination that the 
veteran had no residuals of the back injury sustained in 
service.  The subsequently received evidence includes an 
October 2005 statement from the veteran's doctor noting that 
he had reviewed the veteran's service medical records and 
found that the veteran's current low back disability was as 
likely as not caused by his in-service back injury.  This 
evidence is clearly new and material so reopening of the 
claim is in order. 


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was involved in 
a car accident in September 1954.  He was diagnosed with an 
acute low back strain.  X-rays showed a fracture of the 
transverse process of the L3 portion of his spine, as well as 
a possible fracture at L5 and S1 on the right.  The veteran 
was also treated for complaints of low back pain in June 1955 
and June 1956, although X-rays in June 1956 showed no 
pathology of the lumbar spine.  The report of examination for 
discharge in December 1956 shows that the veteran's spine was 
found to be normal upon physical examination; however, the 
examiner did note that the veteran complained of low back 
pain related to his prior back injury.

The post-service medical evidence of record includes a report 
of a November 1960 periodic examination, which shows that the 
veteran's spine was again observed to be normal upon clinical 
examination, but he was found to have minimal low back 
syndrome.  He was provided a VA examination in September 
1971, and the examiner noted that he had normal and painless 
range of motion of the low back.  In April 2004, the veteran 
provided VA with a letter from his private physician stating 
that the veteran's back problems had been steadily worsening, 
and following an MRI, he had been diagnosed with a back 
problem.  A second letter from the same physician was 
submitted in October 2005.  The physician stated that he had 
reviewed the veteran's service medical records, and based on 
the veteran's back fracture during service and continuing 
complaints of pain both during and after service, it was as 
likely as not that his current low back disability was caused 
by his September 1954 in-service back injury.

As the record contains a medical opinion rendered after 
review of the veteran's service medical records providing a 
nexus between his current back disability to his in-service 
back injury, the Board finds that the evidence supportive of 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted for the 
veteran's low back disability.


ORDER

Reopening of the claim of entitlement to service connection 
for a low back disability is granted.

Entitlement to service connection for a low back disability 
is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


